 



*** CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER 17
C.F.R. SECTIONS 200.80(B)(4) AND 240.24B-2.
Exhibit 10.1
FIRST AMENDMENT
TO
AMENDED AND RESTATED COLLABORATION AGREEMENT
     This FIRST AMENDMENT (the “Amendment”) dated as of June 10, 2006 (the
“Effective Date”), is entered into by and between Micromet, Inc.’s (fka
CancerVax Corporation) wholly-owned subsidiary, Cell-Matrix, Inc., a Nevada
corporation, along with its Affiliates, successors and assigns (collectively,
“Cell-Matrix”), having its principal place of business at 2110 Rutherford Road,
Carlsbad, CA 92008, and Applied Molecular Evolution, having its principal
offices at 3520 Dunhill St., San Diego, CA 92121, along with its Affiliates,
successors and assigns, including but not limited to Eli Lilly and Company
(collectively herein “AME”), and amends the Amended and Restated Collaboration
Agreement (the “Agreement”) entered into by and between Cell-Matrix and AME
dated as of October 15, 2004. Cell-Matrix and AME are referred to in this
Amendment individually as a “Party” and collectively as “Parties.”
     In consideration of the mutual covenants contained in this Amendment and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:
1. Definitions
     All capitalized terms used in this Amendment have the meaning as defined in
the first paragraph above and throughout this Amendment. Any capitalized terms
used in this Amendment without definition have the meanings given to such terms
in the Agreement.
2. Amendments
     2.1 Section 3.14.1 of the Agreement is hereby amended and restated to read
in full as follows:
“3.14.1 Cell-Matrix shall have the right, at its sole discretion, either itself
or through counsel of its choice, to control the preparation, filing,
prosecution, maintenance and enforcement of all Patents which claim Program
Antibodies.”
     2.2 Section 3.14.3 of the Agreement is hereby stricken and of no further
force and effect.

 



--------------------------------------------------------------------------------



 



     2.3 Section 4.1.2 of the Agreement is hereby amended and restated to read
in full as follows:
“4.1.2 Royalties. In consideration for the sale of Program Antibodies to
Cell-Matrix pursuant to Section 3.11 above, Cell-Matrix shall pay to AME
royalties equal to [***] of Net Sales of Products sold by Cell-Matrix, its
Affiliates and sublicensees.”
     2.4 Section 4.1.5 d. of the Agreement is hereby amended by adding the
following sentence at the end of that section:
“For the avoidance of doubt, Cell-Matrix shall not have any payment obligations
under this Section 4.1.5 d. resulting from the engagement of contract service
organizations (CROs, CMOs, etc.) for the performance of research, development or
manufacturing services if such contract service organizations are not also
granted the right to commercialize a Product.”
     2.5 The first part of Section 4.2.1 of the Agreement is hereby amended to
read as follows:
“4.2.1 Royalty Reports. Within thirty (30) days after the end of each calendar
quarter during the term of this Agreement following the First Commercial Sale of
a Product by Cell-Matrix or its Affiliates (or within sixty (60) days after the
end of each calendar quarter with respect to information received from
Cell-Matrix’s or its Affiliates’ licensees or sublicensees), Cell-Matrix shall
furnish AME a written report showing in reasonably specific detail, on a
Product-by-Product and country-by-country basis, (a) . . .”
     2.6 Section 5.4 of the Agreement is hereby stricken and of no further force
and effect.
     2.7 Article 6 of the Agreement is hereby amended and restated to read in
full as follows:
“ARTICLE 6
DILIGENCE
Cell-Matrix shall use commercially reasonable efforts to develop and
commercialize at least one Product. As used herein, the term “commercially
reasonable efforts” means those efforts applied by Cell-Matrix or its Affiliates
to the development and commercialization of its own products that are at a
similar stage in the product life cycle and that have a similar commercial
potential as the applicable Product.”
     2.8 Section 7.5 of the Agreement is hereby amended and restated to read in
full as follows:
“7.5 AME’s Rights of Negotiation.
*** CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER 17
C.F.R. SECTIONS 200.80(B)(4) AND 240.24B-2.

 



--------------------------------------------------------------------------------



 



7.5.1 Up to [***]. During the period starting on the Effective Date and ending
upon [***]with respect to a Product, if Cell-Matrix receives an offer which
Cell-Matrix intends to accept, from a Third Party seeking the right to
commercialize such Product, Cell-Matrix shall inform AME in writing of the fact
that it has received such offer, and AME shall have the right, within [***]
after receipt of such notice, to offer terms under which AME would be willing to
obtain the right to commercialize such Product. AME acknowledges and agrees that
Cell-Matrix shall not be required to enter into negotiations with AME, nor to
conclude an agreement on the terms proposed by AME or any other terms
subsequently negotiated with AME. [***]
7.5.2 Prior to [***]. During the period starting upon [***] and ending upon
[***] with such Product, if Cell-Matrix receives an offer, which Cell-Matrix
intends to accept, from a Third Party seeking the right to commercialize such
Product, Cell-Matrix shall inform AME in writing of the fact that it has
received such offer and the terms of such offer (but not the identity of the
Third Party). If AME is willing to enter into negotiations with Cell-Matrix
regarding an agreement [***], AME shall inform Cell-Matrix thereof in writing
within [***] after receipt of such notice, and the Parties shall thereafter
negotiate in good faith for a period of [***] (the “Negotiation Period”) the
definitive terms of an agreement under which AME would obtain rights to
commercialize such Product. Upon expiration of the Negotiation Period,
Cell-Matrix shall be free to enter into agreements with Third Parties for the
commercialization of the applicable Product, and shall have no further
obligations to AME under this Section 7.5. For the avoidance of doubt, AME
acknowledges and agrees that its right to negotiate pursuant to this
Section 7.5.2 is not exclusive, and that Cell-Matrix may continue its
negotiations with Third Parties, and after the Negotiation Period, enter into an
agreement with a Third Party that would preclude the consummation of the
transaction under negotiation with AME. [***]
7.5.3 After [***].

  (a)   For the period after [***] with a Product, if Cell-Matrix receives an
offer, which Cell-Matrix intends to accept, from a Third Party seeking the right
to commercialize such Product, Cell-Matrix shall inform AME in writing of the
fact that it has received such offer, and AME shall have the right, within [***]
after receipt of such notice, to offer terms under which AME would be willing to
obtain the right to commercialize such Product.     (b)   Upon receipt of AME’s
offer (if any) during the [***] period, Cell-Matrix shall determine whether
[***] as follows:

  (i)   [***]; and

*** CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER 17
C.F.R. SECTIONS 200.80(B)(4) AND 240.24B-2.

 



--------------------------------------------------------------------------------



 



  (ii)   [***]         [***]         If the proposal from the Third Party and/or
AME provides for different royalty rates at different net sales levels (as
opposed to a single royalty rate), the royalty rate for purposes of the
determination under this subsection (ii) shall be [***].         [***]

  (c)   If Cell-Matrix determines that the terms proposed [***], the Parties
shall thereafter negotiate in good faith for a period of up to [***] (the
“Negotiation Period”) the definitive terms of an agreement under which AME would
obtain rights to commercialize such Product. Upon expiration of the Negotiation
Period, Cell-Matrix shall be free to enter into agreements with Third Parties
for the commercialization of the applicable Product, and shall have no further
obligations to AME under this Section 7.5. except as provided in subsection
(d) below. For the avoidance of doubt, AME acknowledges and agrees that its
right to negotiate pursuant to this Section 7.5.3 is not exclusive, and that
Cell-Matrix may continue its negotiations with Third Parties, and after the
Negotiation Period, enter into an agreement (subject to subsection (d) below)
with a Third Party that would preclude the consummation of the transaction under
negotiation with AME.     (d)   Notwithstanding anything in this Section 7.5.3,
if AME has made an offer in accordance with the terms of Section 7.5.3(a) above
(the “Initial Offer”), Cell-Matrix may not enter into an agreement with a Third
Party that [***].     (e)   If Cell-Matrix is uncertain as to whether the offer
of a Third Party [***] or if so requested by AME, Cell-Matrix shall [***] to an
independent Third Party with the requisite expertise, agreed upon by the Parties
(or, if the Parties cannot agree on such Third Party within ten (10) days
following the written request by one Party, a single arbitrator selected in
accordance with the Commercial Arbitration Rules and Mediation Procedures of the
American Arbitration Association)(such independent Third Party or arbitrator
hereafter referred to as the “Expert”), for such Expert’s evaluation and
determination whether the terms of the offer of the Third Party [***]. The fees
and expenses charged by such Expert shall be shared equally by the Parties. In
the event that offer of the Third Party includes non-monetary consideration
(e.g. licensing of patent

*** CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER 17
C.F.R. SECTIONS 200.80(B)(4) AND 240.24B-2.

 



--------------------------------------------------------------------------------



 



rights), then such Expert shall value such non-monetary consideration as well as
any other terms offered by such Third Party and decide whether, as a whole, the
Third Party offer [***].”
3. Miscellaneous
     3.1 In the event of any conflict between the terms of this Amendment and
the terms of the Agreement, the terms of this Amendment shall control.
     3.2 This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     3.3 Except as expressly modified by this Amendment, the terms and
provisions of the Agreement shall remain in full force and effect.
[Remainder of page intentionally left blank. Signature page follows.]
*** CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER 17
C.F.R. SECTIONS 200.80(B)(4) AND 240.24B-2.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed
as of the Effective Date by signature of their duly authorized representatives.

     
Cell-Matrix, Inc.
  Applied Molecular Evolution
 
   
/s/Christian Itin
  /s/ Thomas F. Bumol
 
   
Name: Christian Itin
Title: President
  Name: Thomas F. Bumol
Title: Vice President, Biotechnology
Discovery Research, AME

*** CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER 17
C.F.R. SECTIONS 200.80(B)(4) AND 240.24B-2.

 